                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN


HAYNIE SMITH,

            Plaintiff,

    v.                                    Case No. 19-CV-0001

WISCONSIN DEPARTMENT OF
CORRECTIONS, et al.

            Defendants.


                   DEFENDANTS’ BRIEF IN SUPPORT OF
                   MOTION FOR SUMMARY JUDGMENT




         Case 2:19-cv-00001-NJ Filed 03/13/20 Page 1 of 33 Document 33
                                   TABLE OF CONTENTS

INTRODUCTION.............................................................................................. 4

SUMMARY OF FACTS .................................................................................... 4

SUMMARY JUDGMENT STANDARD.......................................................... 8

ARGUMENT ...................................................................................................... 8

I.       Smith’s FMLA interference claims must be dismissed on
         the merits because he was never eligible for FMLA
         entitlements. .......................................................................................... 9

         A.        Overview of FMLA definitions, prohibited acts,
                   enforcement, and interpretation. ......................................... 10

         B.        Smith’s self-care FMLA interference claims must be
                   dismissed. ................................................................................... 13

II.      Smith’s FMLA retaliation claim must be dismissed
         because Smith never engaged in FMLA protected activity.
         ................................................................................................................. 14

III.     In the alternative, the Eleventh Amendment bars Smith’s
         FMLA claims against the Department and Pollard. ................... 15

         A.        Smith’s FMLA claim against the Department is
                   barred by Eleventh Amendment sovereign
                   immunity. ................................................................................... 16

         B.        Smith’s self-care FMLA claim against Pollard is
                   barred by Eleventh Amendment immunity. ...................... 18

                   1.         Smith’s individual capacity claim for damages
                              against Pollard is barred by sovereign immunity. 19
                   2.         Smith’s official capacity FMLA claim against
                              Pollard. ............................................................................ 22
IV.      Smith’s ADA claims against the Department are barred by
         the Eleventh Amendment. ................................................................ 26

V.       Smith’s ADA claims against Pollard must be dismissed. ........... 27

         A.        Smith cannot proceed on an ADA claim against
                   Pollard in his individual capacity. ....................................... 27



                                                       2
     Case 2:19-cv-00001-NJ Filed 03/13/20 Page 2 of 33 Document 33
         B.       Smith’s official capacity claims under the ADA
                  against Pollard must be dismissed because he does
                  not allege any ongoing violation of the ADA. .................... 27

VI.      Smith’s ADA claims fail on the merits because he was not
         a qualified individual with a disability. ........................................ 28

         A.       Smith’s failure to accommodate claim fails. ...................... 29

         B.       Smith’s discriminatory termination claim under the
                  ADA fails..................................................................................... 30

         C.       Smith’s ADA retaliation claim fails. ..................................... 32

CONCLUSION ................................................................................................ 32




                                                   3
   Case 2:19-cv-00001-NJ Filed 03/13/20 Page 3 of 33 Document 33
                                 INTRODUCTION

      Plaintiff Haynie Smith filed this lawsuit against the Wisconsin Department of

Corrections and Warden William Pollard. He alleges the Defendants intentionally

discriminated against him in violation of Title I of the Americans with Disabilities

Act (ADA), violated his rights under the self-care provision of the Family Medical

Leave Act (FMLA), and retaliated against him in violation of the ADA and FMLA.

(Dkt. 7.) The Defendants now move for summary judgment and dismissal of Smith’s

claims.


                              SUMMARY OF FACTS

      A summary of the pertinent facts is included in this section. A full recitation of

the facts is contained in the defendants’ proposed findings of fact.

      Haynie Smith worked as a Correctional Officer for the State of Wisconsin,

Department of Corrections (Department or Corrections) from October 19, 2015, until

June 7, 2016. (DPFOF ¶ 1.) During the relevant timeframe, Smith worked at Dodge

Correctional Institution (Dodge), a maximum-security facility. (DPFOF ¶¶ 14, 17.) At

Dodge, Smith was responsible for the security, custody, control, and treatment of

inmates. (DPFOF ¶16.)

      In March of 2016, Smith required a leave of absence for his own personal health

condition and requested leave from March 14 through March 29, 2016, scheduled to

return to work on March 30, 2016. (DPFOF ¶¶ 20-22.) But Smith never returned to

work and never submitted additional paperwork to request an approved leave of

absence. (DPFOF ¶ 23.) What followed in the weeks after the expiration of his



                                           4
          Case 2:19-cv-00001-NJ Filed 03/13/20 Page 4 of 33 Document 33
approved leave of absence was a series of communications between Smith, his medical

providers, and Corrections employees, who worked to determine when Smith could

return to work and what he needed, if anything, once he was cleared to return to

work. (DPFOF ¶¶ 23-30, 34, 37-40, 43-44.)

      On March 29, 2016, Smith spoke with Shauna Uecker, Senior Human

Resources Officer at Corrections, and told her he needed to remain off work through

April 4th. (DPFOF ¶ 23.) Uecker discussed the possibility of light duty with Smith

and he told her he would return a completed fitness for duty certification and a note

from his medical provider prior to returning to work. (DPFOF ¶ 23.) On April 6th,

Smith submitted a fitness for duty certification stating that he was unable to work

through at least April 11, 2016, at which time Smith’s psychiatrist could provide

another fitness for duty certification. (DPFOF ¶ 25.) When Smith provided an

updated fitness for duty certification from his psychiatrist on April 13, 2016, it

contained multiple restrictions. (DPFOF ¶¶ 28-33.) Smith needed “at least several

months of rehab before considering return to work.” (DPFOF ¶ 29.) The certification

also stated that when Smith was able to return to work, he needed to “work in [a]

low-stress environment” and would “be better at an administrative/desk job.”

(DPFOF ¶ 30.)

      Corrections personnel carefully evaluated Smith’s April 13, 2016 fitness for

duty certification but had many questions. (DPFOF ¶¶ 31-34.) For one thing, Smith’s

psychiatrist was unable to provide an estimated date of when Smith would be able to

return to work. (DPFOF ¶ 32.) Additionally, Smith’s psychiatrist highlighted




                                         5
        Case 2:19-cv-00001-NJ Filed 03/13/20 Page 5 of 33 Document 33
numerous other limitations, including an inability to (1) complete tasks with short-

term memory; (2) complete tasks that required attention to detail; (3) manage

interpersonal connections with coworkers and the public; and (4) “handle multiple

sensory stimuli in the work environment.” (DPFOF ¶ 33.) Because Smith had been

on an unapproved leave of absence since March 30, 2016, and his need for leave had

no end in sight, Corrections determined that Warden William Pollard would be the

most appropriate party to reach out to Smith next. (DPFOF ¶¶ 35-36.) As the

appointing authority, Pollard had the ability to direct Smith to return to work or to

provide additional information justifying his absence. (DPFOF ¶ 36.)

      On May 2, 2016, Pollard sent Smith a letter, informing him that he was on an

unapproved leave of absence and directing him to return to work on May 6, 2016, or

provide a completed fitness for duty certification indicating why he was unable to

return to work. (DPFOF ¶ 37.) Corrections received a letter from Smith’s psychiatrist

on May 6, 2016, stating that Smith needed “at least 3 months of therapy and

medication management before considering returning to work.” (DPFOF ¶ 43.)

Smith’s psychiatrist also provided Corrections with another copy of the April 6, 2016

fitness for duty certification he had previously provided. (DPFOF ¶ 44.) This new

letter from Smith’s psychiatrist left Corrections with the same questions as before.

Corrections did not know how long Smith needed leave, except that it would be “at

least 3 months” before he could work in any job. (DPFOF ¶ 45.) Similarly, the number

and severity of Smith’s restrictions made it impossible for Corrections to determine




                                         6
        Case 2:19-cv-00001-NJ Filed 03/13/20 Page 6 of 33 Document 33
what tasks, if any, Smith might be able to complete once he was cleared to return to

work. (DPFOF ¶¶ 33-34.)

      Corrections believed that Smith’s extensive, unapproved leave of absence

violated Corrections’ workplace policies and initiated an investigation to explore

Smith’s use of unauthorized leave of absence. (DPFOF ¶¶ 50-52.) During the

investigation, Smith was provided with the opportunity to interview, to explain his

circumstances, and to provide any evidence of mitigating measures that should be

taken into consideration in determining whether Smith violated Work Rule #31, a

rule that disallowed unexcused absences or excessive absenteeism. (DPFOF ¶¶ 50,

52, 56-60.) The investigator concluded Smith’s unapproved leave of absence violated

Work Rule #31. (DPFOF ¶ 61.) Corrections employees reviewed the investigative

summary, determined that Smith’s unauthorized leave of absence violated Work Rule

#31, and that termination was the appropriate disciplinary measure. (DPFOF ¶¶ 66-

73.) Smith was terminated from his probationary employment on June 7, 2016.

(DPFOF ¶ 75.) This lawsuit ensued. (Dkt. 7.)

      Although Smith was ineligible for leave under the FMLA, having worked at

Corrections for less than a year and a total of only 823.63 hours, he has sued

Corrections and Pollard by arguing that they interfered with his rights to receive

FMLA leave and later retaliated against him for making a request for leave under

the statute. (DPFOF ¶¶ 1, 78-79; Dkt. 7 at ¶¶ 26-32, 42-50.) Similarly, despite Smith’s

inability to articulate a finite period of leave necessary for him to return to work; his

inability to state what his limitations would be upon returning to work; and his lack




                                           7
         Case 2:19-cv-00001-NJ Filed 03/13/20 Page 7 of 33 Document 33
of any evidence that he submitted a request for accommodation to Corrections, Smith

has sued Corrections and Pollard for violating his rights under the ADA and

retaliating against him in violation of the statute. (DPFOF ¶¶ 31-34 45-46, 80-81, 84-

85; Dkt. 7 at ¶¶ 21-25, 33-41.)


                      SUMMARY JUDGMENT STANDARD

      Summary judgment is proper if “affidavits or declarations . . . or other

materials” establish that “there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a) and (c). In

the summary judgment analysis, courts “construe all inferences in the non-movant’s

favor, but “[i]nferences that are supported only by speculation or conjecture will not

defeat a summary judgment motion.” Decker v. Madison Cty. Sheriff's Office, No. 13-

CV-1234-SMY-SCW, 2016 WL 837955, at *3 (S.D. Ill. Mar. 4, 2016) (citing Herzog v.

Graphic Packaging Intern, Inc., 742 F.3d 802, 806 (7th Cir. 2014)). If there is no

triable issue of fact on even one essential element of the non-movant’s case, summary

judgment is appropriate.” Boss v. Castro, 816 F.3d 910, 916 (7th Cir. 2016) (internal

citations omitted). “[D]isputed facts that are not outcome-determinative are not

material and will not preclude summary judgment. Montgomery v. Am. Airlines, Inc.,

626 F.3d 382, 389 (7th Cir. 2010).


                                     ARGUMENT

      Smith alleges the Defendants intentionally discriminated against him in

violation of Title I of the Americans with Disabilities Act (ADA), violated his rights

under the self-care provision of the Family Medical Leave Act (FMLA), and retaliated


                                          8
        Case 2:19-cv-00001-NJ Filed 03/13/20 Page 8 of 33 Document 33
against him in violation of the ADA and FMLA. But Smith’s FMLA interference claim

and retaliation claims fail because he was never eligible for FMLA entitlements. Even

if he was, the defendants have Eleventh Amendment immunity from claims under

the FMLA’s self-care provision.

      The Eleventh Amendment also bars Smith’s claims under Title I of the ADA.

Under the exception to Eleventh Amendment immunity in Ex Parte Young, the only

relief Smith may seek is injunctive relief to redress an ongoing violation of the federal

statute. Smith will not be able to make such a case, nor does he seek such relief.

Smith never requested an ADA accommodation from the Wisconsin Department of

Corrections. To the extent the Court finds that he did, the ADA is an

antidiscrimination statute, not a medical leave entitlement. The ADA forbids

discrimination against a qualified individual with a disability and requires employers

to provide reasonable accommodations. Smith’s desired accommodation – indefinite

leave from work – was not a reasonable accommodation because a reasonable

accommodation will enable an employee to perform the essential functions of their

job, i.e. to do their work. Attendance was an essential function of Smith’s position as

a correctional officer at Dodge. Because Smith could not attend work, he could not

perform the essential functions of his job with or without an accommodation.

Therefore, he was not a qualified individual under the ADA and the Department

lawfully terminated him. Smith’s claims should be dismissed with prejudice.


      I.      Smith’s FMLA interference claims must be dismissed on the
              merits because he was never eligible for FMLA entitlements.




                                           9
           Case 2:19-cv-00001-NJ Filed 03/13/20 Page 9 of 33 Document 33
      Smith’s FMLA claims must be dismissed on the merits because he was never

entitled to FMLA benefits. To be eligible for FMLA entitlements, an employee must

be employed for at least 12 months by the employer and must work at least 1,250

hours. It is undisputed that Smith was not employed by the Department for at least

12 months, nor did he work at least 1,250 hours. This undisputed fact, alone, requires

dismissal of his FMLA claims.

              A.    Overview of FMLA definitions,                 prohibited     acts,
                    enforcement, and interpretation.

      Under the FMLA, eligible employees are entitled to 12 weeks unpaid leave per

year for various reasons, including a “serious health condition” rendering the

employee unable to perform his or her job. 29 U.S.C. § 2612(a)(1)(D); Byrne v. Avon

Prods., Inc., 328 F.3d 379, 381 (7th Cir. 2003); Stoops v. One Call Commc'ns, Inc., 141

F.3d 309, 312 (7th Cir.1998). To ensure this entitlement, the FMLA makes it

“unlawful for any employer to interfere with, restrain, or deny the exercise of or the

attempt to exercise, any right provided,” 29 U.S.C. § 2615(a)(1); Nev. Dep't of Human

Res. v. Hibbs, 538 U.S. 721, 724–25 (2003); Ragsdale v. Wolverine World Wide,

Inc., 535 U.S. 81, 87 (2002); King v. Preferred Tech. Group, 166 F.3d 887, 891 (7th

Cir.1999), including the right to reinstatement upon return from leave, 29 U.S.C. §

2614(a); King, 166 F.3d at 891; Kauffman v. Fed. Exp. Corp., 426 F.3d 880, 884 (7th

Cir. 2005).

      The FMLA, 29 U.S.C. § 2611(2) defines “eligible employee” as follows:

          (A) In general
               The term “eligible employee” means an employee who has been
          employed—


                                          10
        Case 2:19-cv-00001-NJ Filed 03/13/20 Page 10 of 33 Document 33
                      (i) for at least 12 months by the employer with respect to whom
               leave is requested under section 2612 of this title; and
                     (ii)for at least 1,250 hours of service with such employer during
               the previous 12-month period.

See 29 U.S.C. § 2611(2)(a).

       Employer is defined in section 2611(4)(A), which includes “any person who

acts, directly or indirectly, in the interest of an employer to any of the employees of

such an employer.” 29 U.S.C. § 2611(4)(A)(ii)(I). The FMLA definition of employer

tracks word for word the definition used in the Fair Labor Standards Act (FLSA), 29

U.S.C. § 203(d); 29 C.F.R. § 825.104(d) (explaining that the FMLA’s individual

liability provision mirrors the FLSA definition of employer and individual liability).

Thus, courts have concluded that the term “employer” should be interpreted the same

under both statutes. See, e.g. Freemon v. Foley, 911 F.Supp. 326, 330-31 (N.D. Ill.

1995); Hemenway, 2018 WL 6050906, *3-4.

       Title 29 U.S.C. § 2615(a)(1) prohibits an “employer” from interfering,

restraining, or denying the exercise of any right provided under this subchapter. Title

29 U.S.C. § 2615(a)(2) prohibits an “employer” from discharging or discriminating

against any individual for opposing any practice made unlawful by this subchapter. 1

       Title 29 U.S.C. § 2617 provides the enforcement mechanisms for the rights

under the subchapter, which includes a civil action by an employee:

       § 2617. Enforcement
       (a) Civil action by employees

1 Title 29 U.S.C. § 2615(b) also prohibits any “person” from discharging or discriminating against any
individual because the individual filed a charge or related to this subchapter, or provided information
in connection with an inquiry related to rights under this subchapter, or testified in an inquiry or
proceeding related to rights under this subchapter.


                                                 11
         Case 2:19-cv-00001-NJ Filed 03/13/20 Page 11 of 33 Document 33
             (1) Liability
                   Any employer who violates section 2615 of this title shall be liable
             to any eligible employee affected—
                   (A) for damages equal to—
                          (i) the amount of—
                                 (I) any wages, salary, employment benefits, or other
                          compensation denied or lost to such employee by reason of
                          the violation; or
                                  (II) in a case in which wages, salary, employment
                          benefits, or other compensation have not been denied or
                          lost to the employee, any actual monetary losses sustained
                          by the employee as a direct result of the violation, such as
                          the cost of providing care, up to a sum equal to 12 weeks
                          (or 26 weeks, in a case involving leave under section
                          2612(a)(3) of this title) of wages or salary for the employee;
                    (ii) the interest on the amount described in clause (i) calculated
             at the prevailing rate; and
                     (iii) an additional amount as liquidated damages equal to the sum
             of the amount described in clause (i) and the interest described in clause
             (ii)[.] …; and
           (B) for such equitable relief as may be appropriate, including
      employment, reinstatement, and promotion.

Based on the statute’s language, an employee may only maintain a civil action against

an “employer” for the remedies identified in Section 2617(a)(1).

       Courts have interpreted the remedies available under the FMLA to include:

“(1) compensatory damages equal to the amount of wages, salary, employment

benefits, or other compensation the employee was denied or lost; and (2) “appropriate”

equitable relief, including reinstatement. 29 U.S.C. § 2617(a)(1). Damages for

emotional distress or punitive damages are not contemplated by the Act and thus are

not available.” Simon v. Coop. Educ. Serv. Agency #5, No. 18-CV-909-WMC, 2019 WL

7290841, *10 (W.D. Wis. Dec. 30, 2019 (citing Arrigo v. Link, 836 F.3d 787, 798 (7th



                                         12
        Case 2:19-cv-00001-NJ Filed 03/13/20 Page 12 of 33 Document 33
Cir. 2016) (“FMLA damages don’t include emotional distress and punitive

damages….”)) The Seventh Circuit has also acknowledged that “both the structure

and the legislative history of the FMLA suggest that Congress intended the remedial

provisions of the FMLA to mirror those of the FLSA[.]” Franzen v. Ellis Corp., 543

F.3d 420, 425 (7th Cir. 2008).

                 B.   Smith’s self-care FMLA interference claims must be
                      dismissed.

       In order to prevail on a FMLA interference claim, an employee must establish

that (1) he was eligible for the FMLA’s protections, (2) his employer was covered by

the FMLA, (3) he was entitled to leave under the FMLA, (4) he provided sufficient

notice of his intent to take leave, and (5) his employer denied his FMLA benefits to

which he was entitled. Guzman v. Brown Cty., 884 F.3d 633, 638–39 (7th Cir. 2018)

(citing Burnett v. LFW Inc., 472 F.3d 471, 477 (7th Cir. 2006)). Smith’s claims fail

because he was not an “eligible employee” as that term is defined in the FMLA

statute.

       Smith’s interference claim fails at the outset because he cannot meet the first

element of his FMLA interference claim. It is undisputed that he had not been

employed by the Department for at least 12 months, nor had he worked at least 1,250

hours of service. Because Smith cannot meet the eligibility requirement, his FMLA

interference claims against the Department and Pollard must be dismissed.

See Daugherty v. Wabash Ctr., Inc., 577 F.3d 747, 750 (7th Cir.2009) (“To show a

violation of FMLA rights, plaintiffs must show that they are eligible for FMLA

protection.”).


                                         13
           Case 2:19-cv-00001-NJ Filed 03/13/20 Page 13 of 33 Document 33
      II.    Smith’s FMLA retaliation claim must be dismissed because
             Smith never engaged in FMLA protected activity.

      Smith’s FMLA retaliation claim must also be dismissed because he never

engaged in FMLA protected activity.

      In addition to the substantive provisions of the FMLA discussed above, the Act

makes it “unlawful for any employer to discharge or in any other manner discriminate

against any individual for opposing any practice made unlawful by this subchapter.”

29 U.S.C. § 2615(a)(2). Similarly, the Act makes it unlawful for any employer to

“discharge” or “discriminate” against anyone for taking part in proceedings or

inquiries under FMLA. 29 U.S.C. § 2615(b). The Seventh Circuit has construed these

two provisions to create a cause of action for retaliation. 29 U.S.C. §§ 2615(a)(1),

(2); Buie v. Quad/Graphics, Inc., 366 F.3d 496, 503 (7th Cir.2004); King, 166 F.3d at

891; Kauffman, 426 F.3d at 884.

      To prove a retaliation claim under the FMLA, a plaintiff may proceed under

the direct or indirect methods of proof to establish a prima facie case. Long v.

Teachers’ Retirement System of Illinois, 585 F.3d 344, 349 (7th Cir. 2009). Under the

direct method of proof, a plaintiff must present evidence that: (1) the employee

engaged in statutorily protected activity; (2) the employer took adverse action against

the employee; and (3) the protected activity caused the adverse action. Freelain v.

Village of Oak Park, 888 F.3d 895, 901 (7th Cir. 2018) (citations omitted).

Additionally, the plaintiff can try to prove retaliatory intent indirectly by showing

that he was performing his job satisfactorily but was treated differently from




                                          14
        Case 2:19-cv-00001-NJ Filed 03/13/20 Page 14 of 33 Document 33
similarly situated employees who did engage in FMLA protected activity. Nicholson

v. Pulte Homes Corp., 690 F.3d 819, 828 (7th Cir. 2012).

      To bring a claim of retaliation under the FMLA, Smith first needs to prove that

he was eligible for the FMLA’s protections. See Daugherty, 577 F.3d at 750 (“To show

a violation of FMLA rights, plaintiffs must show that they are eligible for FMLA

protection”); Long v. Teachers' Ret. Sys. of Ill., 585 F.3d 344, 350 (7th Cir.2009) (“An

employer cannot retaliate if there is nothing for it to retaliate against.”); Nicholson v.

Pulte Homes Corp., 690 F.3d 819, 828 (7th Cir. 2012) (retaliation claim failed where

employee failed to show he engaged in FMLA-protected activity); Smith v. Hope Sch.,

560 F.3d 694, 702 (7th Cir. 2009) (employee could not have been fired for asserting

rights under the FMLA where her request for leave was not protected); see, also,

Jones v. Villa, No. 13-CV-1202, 2013 WL 6384540, at *3 (E.D. Wis. Dec. 6, 2013)

(citing Scruggs v. Carrier Corp., 688 F.3d 821, 825 (7th Cir. 2012).

      For the same reasons argued above in section I, Smith wasn’t eligible for FMLA

entitlements, so he wasn’t eligible for protection under the FMLA. Nicholson, 690

F.3d at 828. Therefore, Smith did not engage in any FMLA protected activity and his

retaliation claims against the Department and Pollard fail. The Court should dismiss

these claims with prejudice.


      III.   In the alternative, the Eleventh Amendment bars Smith’s FMLA
             claims against the Department and Pollard.

      Smith’s self-care FMLA claims are barred by the Eleventh Amendment. The

Department has sovereign immunity for self-care FMLA claims. See Daugherty, 577

F.3d at 750. The Seventh Circuit has not yet directly addressed the issue of Eleventh

                                           15
        Case 2:19-cv-00001-NJ Filed 03/13/20 Page 15 of 33 Document 33
Amendment immunity from individual liability FMLA claims against state actors,

like Pollard. But it has addressed individual liability claims against state actors

under the Fair Labor Standards Act (FLSA) and found sovereign immunity barred

such claims. The definition of employer and the individual liability provisions under

FMLA and FLSA are materially identical. Courts in this circuit have looked to

decisions interpreting FLSA as the best guidance for construing these provisions in

the FMLA. See, e.g., Hemenway v. Rock County, Case No. 18-CV-307-JDP, 2018 WL

6050906, *4 (W.D. Wis. Nov. 19, 2018); Bornick v. Sondalle, 179 F. Supp. 2d 941, 947-

48 (E.D. Wis. 2001). For the same reasons the Seventh Circuit held that sovereign

immunity barred the FLSA claims for individual liability against state actors, the

Court should conclude sovereign immunity applies to Smith’s FLMA claims against

Pollard.

               A.    Smith’s FMLA claim against the Department is barred by
                     Eleventh Amendment sovereign immunity.

      Sovereign immunity bars Smith’s self-care FMLA claim against the

Department. Coleman v. Court of Appeals of Maryland, 566 U.S. 30, 33 (2012).

      The Eleventh Amendment provides that “[t]he judicial power of the United

States shall not be construed to extend to any suit in law or equity, commenced or

prosecuted against one of the United States by Citizens of another State, or by

Citizens or Subjects of any Foreign State.” U.S. Const. amend. XI. It is well-settled

law that the Eleventh Amendment applies to suits against a state by one of its own

citizens, Welch v. Texas Dept. of Highways & Public Transportation, 483 U.S. 468,

472 (1987), and to any suit brought by a private party seeking to impose liability on


                                         16
           Case 2:19-cv-00001-NJ Filed 03/13/20 Page 16 of 33 Document 33
a state agency that must be paid from public funds in the state treasury, Edelman v.

Jordan, 415 U.S. 651, 663 (1974). The Eleventh Amendment is not limited to damages

judgments. It also applies to injunctive suits against the states. Pennhurst State

School & Hospital v. Halderman, supra, 465 U.S. at 100, 104 S.Ct. 900; MSA Realty

Corp. v. Illinois, 990 F.2d 288, 291 (7th Cir.1993).

          The Department of Corrections is a Wisconsin state agency. See Wis. Stat. §

15.14. Sovereign immunity extends to all arms of the state, which include state

agencies, such as the Department. Kashani v. Purdue University, 813 F.2d 843, 845

(7th Cir. 1987). Accordingly, the Department, as an arm of the State of Wisconsin,

cannot be sued in federal court unless one of the exceptions to sovereign immunity

applies.

          A state’s sovereign immunity can be limited in only a few circumstances: (1) by

a valid exercise of congressional power; 2 (2) by the state’s consent to suit in federal

court; 3 and (3) by the state’s decision to participate in a federal program clearly

conditioned on such a waiver. Edelman, 415 U.S. 673-74. The exception relevant here

is whether the Department’s sovereign immunity was abrogated by a valid exercise

of congressional power. The Supreme Court addressed this issue with respect to the

self-care provision of the FMLA in Coleman v. Court of Appeals of Maryland, 566 U.S.

30, 33 (2012). The Court concluded that the self-care provision of the FMLA was not

a valid abrogation of States’ immunity by Congress and held that suits against States




2   Atascadero State Hospital v. Scanlon, 473 U.S. 234, 238 (1985).
3   Lapides, 535 U.S. at 623.


                                                   17
            Case 2:19-cv-00001-NJ Filed 03/13/20 Page 17 of 33 Document 33
under this provision are barred by the States’ immunity as sovereigns in our federal

system. Id.

       The Coleman decision expressly agreed with the Seventh Circuit’s decision in

Toeller v. Wisconsin Department of Corrections, 461 F.3d 871 (7th Cir. 2006). Id. In

Toeller, an employee of the State of Wisconsin sued the Department of Corrections

(DOC) under the FMLA. The plaintiff took unpaid medical leave under the self-care

provisions of the FMLA. After his return his employment was terminated for

disciplinary reasons. Id. at 873. Holding the Eleventh Amendment barred Toeller’s

claim, the Seventh Circuit concluded Congress did not validly abrogate the States’

sovereign immunity regarding the FMLA’s self-care provisions, and therefore, the

plaintiff’s claim against DOC required dismissal. See id. at 873, 876.

       Here, Smith alleges that “as a result of his depression and mental health

disability, plaintiff was unable to work and therefore perform a major life activity.” 4

He further alleges that “at all material times, Smith was entitled to medical leave

under the FMLA.” 5 Because Smith’s FMLA claims are self-care provision claims, they

are barred against the Department by Eleventh Amendment immunity and must be

dismissed with prejudice.

               B.     Smith’s self-care FMLA claim against Pollard is barred by
                      Eleventh Amendment immunity.

       Smith alleges that Pollard interfered with his rights under the FMLA and

retaliated against him for using FMLA leave. 6 Smith’s self-care FMLA claim against


4 Amended Complaint ¶ 12, dkt. 7:3.
5 Amended Complaint ¶ 28, dkt. 7:5.
6 Amended Complaint, Counts II & IV, dkt. 7:5-7.




                                               18
         Case 2:19-cv-00001-NJ Filed 03/13/20 Page 18 of 33 Document 33
Pollard is also barred by Eleventh Amendment immunity. In Smith’s amended

complaint, he did not specify whether he sued Pollard in his individual or official

capacity. But Pollard is entitled to Eleventh Amendment immunity in both capacities.

                      1.      Smith’s individual capacity claim for damages
                              against Pollard is barred by sovereign immunity.

       Smith’s claim for damages against Pollard in his individual capacity is barred

by the Eleventh Amendment. The Seventh Circuit has yet to directly address whether

state officials sued in their individual capacity under the FMLA have sovereign

immunity. But the Seventh Circuit has addressed the question of sovereign immunity

for individual capacity claims against state supervisory officials in the context of the

FLSA—the law that FMLA mirrors with respect to its remedial provision and

definition of employer. 7 In the FLSA context, the Seventh Circuit held that state

officials had Eleventh Amendment immunity from individual capacity claims. Luder

v. Endicott, 253 F.3d 1020, 1023-25 (7th Cir. 2001). The Court should likewise

conclude that Eleventh Amendment immunity bars Smith’s individual capacity claim

against Pollard under the FMLA self-care provision.

       In Luder, the Seventh Circuit found that Eleventh Amendment immunity

barred the plaintiffs’ individual capacity claims against several state officials because

the suit demonstrably had the identical effect as a suit against the state, i.e. the

plaintiffs were seeking to force the state to accede to their view of the FLSA and to

pay them accordingly. Id. The plaintiffs were 145 employees of a Wisconsin state



7See Section I.A above; see, also, 29 C.F.R. § 825.104(d); Franzen, 543 F.3d at 425; Hemenway, 2018
WL 6050906, *4.


                                               19
         Case 2:19-cv-00001-NJ Filed 03/13/20 Page 19 of 33 Document 33
prison, and they sought damages against the warden, deputy warden, and personnel

officers of the prison, all in their individual capacities. Id. at 1021. The plaintiffs

claimed that the defendants forced them to work before and after their official shifts

without paying them. Id. at 1022.

      The Luder court held:

      But even when a suit is against a public officer in his or her individual
      capacity, the court is obliged to consider whether it may really and
      substantially be against the state. Idaho v. Coeur d'Alene Tribe of Idaho,
      521 U.S. 261, 270, 117 S.Ct. 2028, 138 L.Ed.2d 438 (1997); Ysleta Del
      Sur Pueblo v. Laney, 199 F.3d 281, 286 (5th Cir.2000). “[A] suit is
      against the sovereign if the judgment sought would expend itself on the
      public treasury or domain, or interfere with the public administration,
      or if the effect of the judgment would be to restrain the Government from
      acting, or to compel it to act.” Pennhurst State School & Hospital v.
      Halderman, 465 U.S. 89, 101 n. 11, 104 S.Ct. 900, 79 L.Ed.2d 67 (1984)

Id. at 1023. The court concluded that “a suit nominally against state employees in

their individual capacities that demonstrably has the identical effect as a suit against

the state is, we think, barred.” Id.

      In concluding the Luder plaintiffs’ claim was barred, the court found it

compelling that the plaintiffs sought to accomplish exactly what they would

accomplish were they allowed to maintain the suit against the state. Id. at 1024. If

the suit was allowed to go forward to judgment for the plaintiffs, the state would be

forced to pay the plaintiffs the additional wages they sought, which would flow from

the state treasury to the plaintiffs. Id. at 1024; see, also, Haynes v. Indiana Univ.,

902 F.3d 724, 731-32 (7th Cir. 2018) (Sovereign immunity bars former professor’s 42

U.S.C. § 1981 claim for monetary relief against administrators in their individual

capacities for injury relating to his employment with Indiana University); Omosegbon


                                          20
        Case 2:19-cv-00001-NJ Filed 03/13/20 Page 20 of 33 Document 33
v. Wells, 335 F.3d 668, 672-76 (7th Cir. 2003) (Terminated professor could not

maintain 42 U.S.C. § 1983 suit against state university officials in their individual

capacities, where he sought backpay and other forms of monetary compensation

based on an employment contract because any resulting judgment will be paid by the

state and the individual defendants were not parties to the contract in their

individual capacities.)

       The same is true here. Smith’s employer was the State of Wisconsin,

Department of Corrections. Former Dodge Correctional Institution Warden Marc

Clements was the warden at the time of Smith’s transfer to Dodge, and Clements

signed the letter confirming Smith’s transfer to the Correctional Officer position

effective January 10, 2016. 8 Warden Pollard did not work at Dodge at the time, so he

was not a party to the employment contract. As for remedies, Smith seeks damages

in the form of lost wages, benefits, front pay and/or reinstatement, and also other

damages not allowed under the FMLA. 9 If this case were allowed to proceed to

judgment in Smith’s favor, the lost wages Smith seeks would, of course, flow from the

state treasury to Smith.

       For this reason, the Eleventh Amendment bars Smith’s FMLA individual

capacity claims against Pollard, and the Court should dismiss these claims with

prejudice.




8DPFOF ¶ 15.
9Smith seeks damages for emotional distress and punitive damages, but the FMLA doesn’t allow for
such types of damages. Arrigo v. Link, 836 F.3d 787, 798 (7th Cir. 2016) (“FMLA damages don’t include
emotional distress and punitive damages….”


                                                21
         Case 2:19-cv-00001-NJ Filed 03/13/20 Page 21 of 33 Document 33
                     2.     Smith’s official      capacity     FMLA      claim    against
                            Pollard.

       An official capacity suit against a state official is not a suit against the official

but rather is a suit against the official's office, and “is no different from a suit against

the State itself.” Will v. Michigan Dept. of State Police, 491 U.S. 58, 67, 71 (1989).

Thus, the Eleventh Amendment bars actions in federal court against state officials

sued in their official capacities. See Edelman v. Jordan, 415 U.S. 651, 663 (1974);

Kentucky v. Graham, 473 U.S. 159, 165-66 (1985); Will, 491 U.S. at 70-71; MSA Realty

Corp. v. State of Illinois, 990 F.2d 288, 291 (7th Cir. 1993) (state officials sued in their

official capacities cannot be sued for money damages). Here, the Supreme Court has

already concluded that the state has Eleventh Amendment immunity from suits

under the self-care provision of the FMLA and this immunity applies equally to state

actors sued in their official capacities. Coleman, 566 U.S. at 33; Will, 491 U.S. at 71.

       State employees may be sued in their official capacities in federal court, but

only for prospective relief to end ongoing violations of federal constitutional law or

statutory provisions. Ex parte Young, 209 U.S. 123, 156-57 (1908). To avoid the

Eleventh Amendment bar, a plaintiff must allege that the state officer is currently

acting in violation of federal law. Pennhurst State School & Hosp. v. Halderman, 465

U.S. 89, 106 (1984).

       The complaint must seek prospective relief to address this ongoing violation,

not compensation or other retrospective relief for violations past. Green v. Mansour,

474 U.S. 64, 68 (1985); Quern v. Jordan, 440 U.S. 332, 346-49 (1979). As the Seventh

Circuit has explained, “In determining whether the doctrine of Ex parte Young avoids


                                            22
        Case 2:19-cv-00001-NJ Filed 03/13/20 Page 22 of 33 Document 33
an Eleventh Amendment bar to suit, a court need only conduct a ‘straightforward

inquiry into whether [the] complaint alleges [1] an ongoing violation of federal law

and [2] seeks relief properly characterized as prospective.’” Amundson ex rel.

Amundson v. Wisconsin Dep’t of Health Servs., 721 F.3d 871, 873 (7th Cir. 2013)

(citing Verizon Maryland Inc. v. Public Service Commission of Maryland, 535 U.S.

635, 645 (2002)).When the plaintiff does not allege an “ongoing violation of federal

law,” a federal court may not issue equitable relief. Watkins v. Blinzinger, 789 F.2d

474, 484 (7th Cir. 1986). “To take advantage of Young the plaintiffs must sue the

particular public official whose acts violate federal law.” David B. v. McDonald, 156

F.3d 780, 783 (7th Cir. 1998).

      Here, the only relief Smith seeks is retrospective relief for alleged violations

past. Smith’s amended complaint alleges no ongoing violation of federal law, which is

required in order to avoid Eleventh Amendment immunity. Peirick v. Indiana Univ.-

Purtue Univ. Indianapolis Athletics Dep’t, 510 F.3d 681, 695 (7th Cir. 2007). And

while he asks for reinstatement, it is to remedy an alleged past violation of the FMLA.

Because Smith no longer works at the Department, he does not face any ongoing

alleged violations, nor is he at imminent risk of future alleged violations of the FMLA

self-care provision from Pollard.

      In Sonnleitner v. York, 304 F.3d 704 (7th Cir. 2002), the court affirmed

dismissal of Sonnleitner’s official capacity claim for injunctive relief requesting

reinstatement to a supervisory position based on alleged procedural due process

violations when he was improperly demoted without a predisciplinary hearing




                                          23
        Case 2:19-cv-00001-NJ Filed 03/13/20 Page 23 of 33 Document 33
depriving him of his right to be a supervisor. The Seventh Circuit acknowledged that

Sonnleitner’s request for reinstatement can “certainly be characterized as prospective

relief,” but it ultimately held: “we do not believe that the underlying procedural due

process claim can be reasonably construed as ‘ongoing.’” Id. at 718. The court

reasoned, “the violation was not the demotion as such, but, instead, the fact that the

demotion occurred without an adequate opportunity to be heard, either through an

additional predisciplinary hearing or a sufficiently prompt post-disciplinary hearing.”

Id. The court found that the allegations alleged, at most, a past rather than ongoing

violation of federal law. Id. Because the allegations did not fit the narrow exception

of Ex Parte Young, the Seventh Circuit concluded the official capacity claims were

barred by the Eleventh Amendment. Id. at 718-19.

          The same is true here. Smith’s amended complaint alleges that Pollard

purportedly interfered with Smith’s rights under the FMLA and retaliated against

him for purportedly exercising his rights under the FMLA. 10 These alleged violations

occurred in the past. So even though Smith vaguely requests reinstatement in his

amended complaint, reinstatement would only be to remedy the past alleged

violations of the FMLA. Sonnleitner, 304 F.3d at 718-19.

          In addition, the FMLA remedial section provides no relief for an employer’s

interference with an employee’s substantive rights, unless the employee can prove he

was prejudiced by the violation. Franzen, 543 F.3d at 426 (citing 29 U.S.C. § 2617;

Ragsdale v. Wolverine World Wide Inc., 535 U.S. 81, 89 (2002). The Seventh Circuit



10   Amended Complaint, Counts II and IV, dkt. 7:6-8.


                                                  24
            Case 2:19-cv-00001-NJ Filed 03/13/20 Page 24 of 33 Document 33
has held that an employee “has no right to reinstatement—and, therefore, damages—

if, at the end of his twelve-week period of leave, he is either unable or unwilling to

perform the essential functions of his job.” Id. (citing 29 C.F.R. § 825.214(b); Colburn

v. Parker Hannifin/Nichols Portland Div., 429 F.3d 325, 332 (1st Cir. 2005).

Accordingly, if Smith was either unwilling or unable to return to work at the

expiration of his 12 weeks, the Department “lawfully could have terminated his

employment, and he would not be entitled to damages resulting from this

termination.” Id. Here Smith was out of work beginning on March 13, 2016, and as

of May 6, 2016, his doctor opined that he would need at least three more months of

time off, but with no end-date reported. Indeed, the date that Smith was terminated

from his probationary employment—June 7th—is exactly 12 weeks and 1 day from

March 14th. So even if Smith was entitled to exercise rights under the FMLA self-

care provision--which he was not—there was no violation because the Defendant did,

in fact, allow him 12 weeks of leave. Under no circumstances can Smith prevail on

his FMLA interference claim.

       It also appears unlikely that Smith continues to seek reinstatement as a

remedy in this case. Smith is currently employed. Since August of 2018, he has been

a parent coordinator at Milwaukee Public Schools. 11 It’s a full-time job with benefits,

and he gets paid more than he did as a correctional officer at Dodge. 12 Smith likes his

current job, and he likes going to work every day. 13 So, at this point, it’s doubtful that



11 DPFOF ¶ 87.
12 DPFOF ¶ 87; Beier Decl. 1012 at 1.
13 DPFOF ¶ 87.




                                            25
         Case 2:19-cv-00001-NJ Filed 03/13/20 Page 25 of 33 Document 33
Smith seeks reinstatement to the Department of Corrections. Because reinstatement

is the only relief that can be characterized as prospective, it is merely speculative that

his injury would be redressed by a favorable decision. See Lehn v. Holmes, 364 F.3d

862, 871 (7th Cir. 2004) (To establish Article III standing for a claim for prospective

relief, a plaintiff must show that “it is likely, as opposed to merely speculative, that

the injury will be redressed by a favorable decision.”)

      Smith has not alleged any ongoing violation of federal law, he does not seek

injunctive relief, nor could he obtain injunctive relief. Smith’s official capacity FMLA

claim against Pollard must be dismissed.


      IV.    Smith’s ADA claims against the Department are barred by the
             Eleventh Amendment.

      Smith next brings claims under Title I of the ADA against the Department and

Pollard. Title I of the ADA prohibits employers from discriminating against a

qualified individual with a disability in regard to hiring, discharging, compensation,

and other employment actions. 42 U.S.C. § 12112(a). The Eleventh Amendment bars

actions in federal court against the States or arms of the States alleging violations of

Title I of the ADA. See Bd. of Trs. of Univ. of Ala. v. Garrett, 531 U.S. 356, 360 (2001).

As discussed above, the Department of Corrections is an arm of the State of

Wisconsin, and none of the exceptions to Eleventh Amendment immunity apply to

Smith’s claims under the ADA. Therefore, Smith’s ADA claims against the

Department must be dismissed.




                                           26
        Case 2:19-cv-00001-NJ Filed 03/13/20 Page 26 of 33 Document 33
      V.       Smith’s ADA claims against Pollard must be dismissed.

      Smith’s ADA claims against Pollard must be dismissed regardless of whether

he sued Pollard in his individual or official capacity.

               A.    Smith cannot proceed on an ADA claim against Pollard in
                     his individual capacity.

      If Smith sued Pollard in his individual capacity, the claims must be dismissed

because the ADA provides for liability only with regard to the plaintiff’s employer,

not the plaintiff’s supervisors or other individuals working for the plaintiff’s

employer. Silk v. City of Chicago, 194 F.3d 788, 797 n.5 (7th Cir. 1999) (“[T]he ADA

provides only for employer, not individual, liability. Our case law is clear that a

supervisor cannot be held liable in his individual capacity under the ADA or under

Title VII.”); see, also, EEOC v. AIC Sec. Investigations, Ltd., 55 F.3d 1276, 1279-1282

(7th Cir. 1995). Thus, any individual capacity claim under the ADA against Pollard

must be dismissed.

               B.    Smith’s official capacity claims under the ADA against
                     Pollard must be dismissed because he does not allege any
                     ongoing violation of the ADA.

      If Smith sued Pollard in his official capacity, then the same Eleventh

Amendment analysis discussed above in Section III.B.2 applies to Smith’s claim

against Pollard under the ADA. Smith must allege an ongoing violation of the ADA

for his official capacity claim against Pollard to survive. Smith will not be able to do

so here.

      The Eleventh Amendment bars action against state officials sued in their

official capacities for money damages. See Will v. Mich. Dep't of State Police, 491 U.S.


                                           27
           Case 2:19-cv-00001-NJ Filed 03/13/20 Page 27 of 33 Document 33
58, 70-71 (1989); MSA Realty Corp. v. Illinois, 990 F.2d 288, 291 (7th Cir. 1993) (state

officials sued in their official capacities cannot be sued for money damages). But if a

plaintiff seeks only prospective injunctive relief to address an ongoing violation of the

ADA, he may avoid the Eleventh Amendment and his claim may proceed. See Ex

parte Young, 209 U.S. 123, 156-57 (1908); MCI Telecomms. Corp. v. Ill. Bell Tel. Co.,

222 F.3d 323, 337 (7th Cir. 2000). As stated in Section III.B.2, Smith’s claims do not

involve any ongoing violation of the ADA, nor does he seek prospective injunctive

relief. The Court should dismiss Smith’s ADA claims against Pollard.


      VI.    Smith’s ADA claims fail on the merits because he was not a
             qualified individual with a disability.

      Even if Smith court bring an ADA claim, it would fail on the merits because he

was not a qualified individual with a disability. Smith appears to allege three claims

under the ADA: (1) the defendants failed to accommodate his disability with multi-

month leave; (2) terminated him on the basis of his disability; and (3) retaliated

against him for attempting to use leave to accommodate his disability. But Smith’s

claims fail because the ADA is an antidiscrimination statute, not a medical leave

entitlement. The Seventh Circuit holds that “A multimonth leave of absence is beyond

the scope of a reasonable accommodation under the ADA.” Severson v. Heartland

Woodcraft, Inc., 872 F.3d 479, 479 (7th Cir. 2017) (citing Byrne v. Avon Prods., Inc.,

328 F.3d 379, 381 (7th Cir. 2003). An employee who needs long-term medical leave

cannot work and thus is not a qualified individual under the ADA. Id.




                                           28
        Case 2:19-cv-00001-NJ Filed 03/13/20 Page 28 of 33 Document 33
              A.   Smith’s failure to accommodate claim fails.

      Smith’s failure to accommodate claim fails because he was not a “qualified

individual” under the ADA. Title I of the ADA forbids discrimination against a

“qualified individual on the basis of disability.” 42 U.S.C. § 12112(a). A “qualified

individual” with a disability is a person who, “with or without reasonable

accommodation, can perform the essential functions of the employment position.” 42

U.S.C. § 12111(8). The Seventh Circuit holds that, “So defined, the term ‘reasonable

accommodation’ is expressly limited to those measures that will enable the employee

to work.” Severson, 872 F.3d at 479. “If the proposed accommodation does not make

it possible for the employee to perform his job, then the employee is not a ‘qualified

individual’ as that term is defined in the ADA.” Severson, 872 F.3d at 481. “Whether

an individual is a qualified individual with a disability is determined at the time of

the employment decision.” Hamm v. Exxon Mobil Corp., 223 Fed. Appx. 506, 508 (7th

Cir. 2007).

      In Severson, the Seventh Circuit held that a long-term leave of absence cannot

be a reasonable accommodation:

             As we noted in Byrne, “[n]ot working is not a means to perform
      the job’s essential functions.” 328 F.3d at 381. Simply put, an extended
      leave of absence does not give a disabled individual the means to work;
      it excuses his not working. Accordingly, we held in Byrne that “[a]n
      inability to do the job’s essential tasks means that one is not ‘qualified’;
      it does not mean that the employer must excuse the inability.” Id.; see
      also Waggoner v. Olin Corp., 169 F.3d 481, 482 (7th Cir. 1999) (“The
      rather common-sense idea is that if one is not able to be at work, one
      cannot be a qualified individual.”).
             Byrne leaves open the possibility that a brief period of leave to
      deal with a medical condition could be a reasonable accommodation in
      some circumstances. … Intermittent time off or a short leave of


                                          29
        Case 2:19-cv-00001-NJ Filed 03/13/20 Page 29 of 33 Document 33
      absence—say, a couple of days or even a couple of weeks—may, in
      appropriate circumstances, be analogous to a part-time or modified work
      schedule, two of the examples listed in § 12111(9). But a medical leave
      spanning multiple months does not permit the employee to perform the
      essential functions of his job. To the contrary, the “[i]nability to work for
      a multi-month period removes a person from the class protected by the
      ADA.” Id.
            Long-term medical leave is the domain of the FMLA[.] … The
      FMLA protects up to 12 weeks of medical leave, recognizing that
      employees will sometimes be unable to perform their job duties due to a
      serious health condition. In contrast, “the ADA applies only to those who
      can do the job.” Byrne, 328 F.3d at 381.

Severson, 872 F.3d at 481.

      Here, Smith never asked for an accommodation for his disability, he asked for

multiple months of medical leave. Even if the Court construes this as a request for

an accommodation, Smith’s claim fails because, at the time the Department

terminated him, he was not qualified to perform the essential functions of his job,

which necessarily required his attendance at the prison to supervise the prisoners.

Smith was off work from March 14 through June 7, 2016, when he was terminated.

As of May 6, 2016, Smith’s psychiatrist reported that he needed at least three months

of therapy and medication management before even considering returning to work.

So at the time Smith was terminated on June 7th, he was not qualified individual

under the ADA because he was unable to perform the essential functions of his job

with or without an accommodation. Smith’s failure to accommodate claim fails. Here,

as in Severson, there was no end in sight to Smith’s medical need, because the return

date kept on being moved back.

             B.    Smith’s discriminatory termination claim under the ADA
                   fails.




                                           30
        Case 2:19-cv-00001-NJ Filed 03/13/20 Page 30 of 33 Document 33
      Smith’s claim that Pollard intentionally discriminated against him on the basis

of his disability by terminating his employment fails for similar reasons.

      “A fired (demoted, etc.) worker who cannot do the job even with a reasonable

accommodation has no claim under the ADA.” Matthews v. Commonwealth Edison

Co., 128 F.3d 1194, 1195 (7th Cir. 1997) (citing Weigel v. Target Stores, 122 F.3d 461,

468 (7th Cir.1997); Palmer v. Circuit Court, 117 F.3d 351, 352 (7th Cir.1997). The Act

forbids discrimination against a “qualified” individual “because of the disability of

such individual.” 42 U.S.C. § 12112(a). “An individual who cannot perform the

essential functions of the job even with a reasonable accommodation to his disability

by the employer is not ‘qualified,’ 42 U.S.C. § 12111(8), so the ADA does not come into

play.” Matthews, 128 F.3d at 1195. “It is irrelevant that the lack of qualification is

due entirely to a disability.” Id. A blind person cannot complain because a prison

refuses to hire him as a guard. Miller v. Illinois Dept. of Corrections, 107 F.3d 483,

487 (7th Cir.1997). An alcoholic cannot complain about a trucking company's refusal

to hire him as a driver because as a consequence of his alcoholism his driving license

has been revoked. Despears v. Milwaukee County, 63 F.3d 635, 636–37 (7th Cir.1995).

If an insulin-dependent diabetic cannot be depended upon to drive a bus safely, he

cannot complain about being disqualified from working as a bus driver, Daugherty v.

City of El Paso, 56 F.3d 695, 698 (5th Cir. 1995); Myers v. Hose, 50 F.3d 278, 282 (4th

Cir. 1995), even though he can show that he would be fully qualified were it not for

his being a diabetic.




                                          31
        Case 2:19-cv-00001-NJ Filed 03/13/20 Page 31 of 33 Document 33
      Here, Smith was terminated from his probationary employment as a

correctional officer at Dodge because he could not perform the essential functions of

his job. It makes no difference that his inability to perform his job was due to his

disability. For the same reason that Smith’s failure to accommodate claim fails, his

discriminatory termination claim also fails.

             C.     Smith’s ADA retaliation claim fails.

      Smith’s ADA retaliation claim also fails because he never engaged in a

protected activity and the defendants terminated him because he was not qualified

to perform the job duties of a correctional officer.

      Retaliation claims under the ADA require three elements: (1) the employee

engaged in statutorily protected activity; (2) the employer took adverse action against

the employee; and (3) the protected activity caused the adverse action. Freelain, 888

F.3d at 901. Here, Smith never engaged in statutorily protected activity because he

never requested an accommodation for a disability. In addition, he was terminated

for a legitimate reason: he could not work and, therefore, he was not qualified to

perform his job at the time he was terminated.

      Smith’s ADA retaliation claim against Pollard fails and the Court should

dismiss it with prejudice.


                                    CONCLUSION

      The defendants request the Court to grant their motion for summary judgment

and dismiss Smith’s claims, with prejudice.




                                           32
        Case 2:19-cv-00001-NJ Filed 03/13/20 Page 32 of 33 Document 33
      Dated this 13th day of March, 2020.

                                     Respectfully submitted,

                                     JOSHUA L. KAUL
                                     Attorney General of Wisconsin


                                     s/Rachel L. Bachhuber
                                     RACHEL L. BACHHUBER
                                     Assistant Attorney General
                                     State Bar #1052533

                                     s/Jeffery A. Simcox
                                     JEFFERY A. SIMCOX
                                     Assistant Attorney General
                                     State Bar #1116949

                                     Attorneys for Defendants

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-0188 (Bachhuber)
(608) 266-3861 (Simcox)
(608) 267-8906 (Fax)
bachhuberrl@doj.state.wi.us
simcoxja@doj.state.wi.us




                                       33
       Case 2:19-cv-00001-NJ Filed 03/13/20 Page 33 of 33 Document 33
